                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND
                              Southern Division

                                    *
CX REINSURANCE COMPANY
LIMITED, f/k/a                      *
CNA REINSURANCE COMPANY
LIMITED                             *

     Plaintiff,                     *
v.                                          Case No.: GJH-18-2355
                                    *
DEVON S. JOHNSON,
                                    *
     Defendant.
                                    *
*    *      *     *   *    *    *       *   *     *     *     *     *
                                    *
CX REINSURANCE COMPANY
LIMITED, f/k/a                      *
CNA REINSURANCE COMPANY
LIMITED                             *

     Plaintiff,                     *
v.                                          Case No.: JKB-18-2960
                                    *
CHAUNCEY LILES,
                                    *
     Defendant.
                                    *
*    *      *     *   *    *    *       *   *     *     *     *     *
                                    *
CX REINSURANCE COMPANY
LIMITED, f/k/a                      *
CNA REINSURANCE COMPANY
LIMITED                             *

     Plaintiff,                     *
v.                                          Case No.: JKB-18-2962
                                    *
SHYLIYAH STREETER,
                                    *
     Defendant.
                                    *
*    *      *     *   *    *    *       *   *     *     *     *     *

                                    1
DEVON S. JOHNSON,                  *

     Plaintiff,                    *
v.                                         Case No.: ELH-18-3247
                                   *
CX REINSURANCE COMPANY
LIMITED, f/k/a                     *
CNA REINSURANCE COMPANY
LIMITED,
                                   *
     Defendant.
                                   *
*    *      *      *   *   *   *       *   *     *     *     *     *
                                   *
SHYLIYAH STREETER,                 *

     Plaintiff,                    *
v.                                         Case No.: DKC-19-416
                                   *
CX REINSURANCE COMPANY
LIMITED, f/k/a                     *
CNA REINSURANCE COMPANY
LIMITED, et al.,
                                   *
     Defendants.
                                   *
*    *      *      *   *   *   *       *   *     *     *     *     *
                                   *
CHAUNCEY LILES,                    *

     Plaintiff,                    *
v.                                         Case No.: RDB-19-417
                                   *
CX REINSURANCE COMPANY
LIMITED, f/k/a                     *
CNA REINSURANCE COMPANY
LIMITED, et al.,
                                   *
     Defendants.
                                   *
*    *      *      *   *   *   *       *   *     *     *     *     *




                                   2
                                  MEMORANDUM OPINION

       Pending before the Court is a Joint Motion for Consolidation of the six above-listed

actions being litigated in the United States District Court for the District of Maryland. Each of

the six cases seek a determination of the extent of CX Reinsurance Company Ltd. f/k/a CNA

Reinsurance Company Ltd.’s (“CXRe”) obligations to indemnify its insureds as to lead-paint

judgments held by the individual parties. The parties jointly request that the cases be

consolidated with Judge Hollander as the presiding judge. No hearing is necessary. See Loc. R.

105.6 (D. Md. 2016). The Joint Motion, ECF No. 24, shall be granted in part and denied in part.

       I.      BACKGROUND

       On October 17, 2014, Defendant Devon S. Johnson sued Benjamin Kirson in the Circuit

Court for Baltimore City, seeking damages for injuries resulting from Johnson’s lead paint

exposure at a Kirson-owned property insured by CXRe. ECF No. 1 ¶ 18. The Baltimore court

entered judgment against Kirson in the amount of $1,173,000. Id. ¶ 20. Plaintiff CXRe filed this

lawsuit on July 31, 2018 against Defendant Johnson, seeking a declaration of the parties’ rights

and obligations under the insurance contracts it issued to Kirson. ECF No. 1 ¶¶ 1-3. Specifically,

Plaintiff contends that it is responsible only for the portion of the judgment incurred under the

terms of the policy in effect from August 1, 1998 to August 1, 1999, as that is the period in

which Johnson was first diagnosed with an unsafe level of lead in his blood. Id. ¶¶ 16-17, 21-22.

According to CXRe, this allocation makes it responsible for only 12/26ths (twelve of the twenty-

six months Johnson resided at the property with lead paint) of the judgment. Id. ¶ 31.

       Plaintiff has filed two other cases in this Court presenting similar factual situations. See

CX Re v. Liles (No. 18-2960); CX Re v. Streeter (No. 18-2962). In Liles, CXRe is also seeking a

declaratory judgment as to its obligations to indemnify an insured property owner against whom



                                                 3
the defendant secured a judgment due to exposure to lead paint. There, too, CXRe claims it is

only responsible for one year’s worth of the exposure under the terms of the contract—the year

in which Liles was first diagnosed with an unsafe level of lead in his blood. The same questions

are at issue in Streeter. The Liles judgement was secured against Stanley Sugarman and Ivy

Realty, Inc., both CXRe insureds under the same policies. The Streeter judgment was also

secured against Sugarman.

        Meanwhile, Johnson, Liles, and Streeter all commenced separate actions against CXRe in

the Circuit Court for Baltimore City, Maryland.1 CXRe removed all three actions to federal

court. See Johnson v. CX Re (No. 18-3247); Streeter v. CX Re (No. 19-416); Liles v. CX Re (No.

19-417). The parties then filed the instant joint motion to consolidate the six actions.

        II.      DISCUSSION

        Federal Rule of Civil Procedure 42 allows a court to consolidate separate actions if the

actions “involve a common question of law or fact.” Though a district court has “broad

discretion” to determine whether to consolidate separate actions under Rule 42, see Rivera v.

Mo’s Fisherman Exchange, Inc., No. ELH-15-1427, 2018 WL 513531, at *2 (D. Md. 2018), the

court must:

        determine ‘whether the specific risks of prejudice and possible confusion’ from
        consolidation ‘were overborne by the risk of inconsistent adjudications . . . the
        burden on parties, witnesses, and available judicial resources posed by multiple
        lawsuits, the length of time required to conclude multiple suits as against a single
        one, and the relative expense to all concerned of the single-trial, multiple-trial
        alternatives.




1
  Streeter and Liles have each also named Liberty Mutual Mid-Atlantic Insurance Company, f/k/a Merchants &
Business Men’s Mutual Insurance Company as a Defendant. They allege that the CXRe policy at issue here
reinsures Liberty Mutual for all loss and expense incurred under its policy. See No. 19-417, ECF No. 1-3 ¶ 19; No.
19-416, ECF No. 1-3 ¶ 17.

                                                         4
Campbell v. Boston Scientific Corp., 882 F.3d 70, 74 (4th Cir. 2018) (citing Arnold v. E. Air

Lines, Inc., 681 F.2d 186, 192 (4th Cir. 1982)). A court may choose to consolidate for trial, but

may also consolidate cases only “‘in their pretrial stage’ as ‘a desirable administrative

technique.’” Rivera, 2018 WL 513531, at *2.

       Here, the six cases share common questions of both law and fact. The three removed

cases are mirrors of the three cases filed by CXRe in federal court; each case seeks a

determination of CXRe’s obligations as to the same three individuals. Each of the individuals

hold judgments against CXRe insureds. Each of the individuals was exposed to lead paint in a

property owned or operated by a CXRe insured, the period of exposure was broader than a single

insurance policy period, and a doctor first diagnosed each individual with unsafe levels of lead

during one of the insurance policy periods. Each insurance policy contains similarly worded

operative phrases. Therefore, each case requires a determination of how, under Maryland law, an

insurance company’s obligation to indemnify a judgment is allocated in factual circumstances

without any legally meaningful distinctions. Inconsistent adjudications of these questions could

leave insurers and insureds alike uncertain of their risks and obligations under Maryland law.

       The court can identify no risk of prejudice or confusion from consolidation, and the

parties have jointly moved for this consolidation. Furthermore, the efficient use of judicial and

private resources to litigate these six actions would best be served by consolidation. The

individual parties in this case are all represented by three attorneys from the same law firm.

CXRe is represented in all three suits by another two firms. Because the cases share common

questions of law and fact, no party would be prejudiced, and it will best serve the interests of

judicial economy, the cases will be consolidated for all purposes.




                                                 5
       However, while the cases will be consolidated, the Court will not defer to the parties’

stated preference that the Court consolidate these cases before Judge Hollander. Under this

Court’s protocols, the lead case will be the first of the consolidated cases filed, which is No.

GJH-18-2355. Thus, I will preside over the consolidated actions.

       III.    CONCLUSION

       The Joint Motion to Consolidate, ECF No. 24, is granted in part and denied in part. A

separate Order shall issue.



Date: April 25, 2019                                          _/s/_________________________
                                                              GEORGE J. HAZEL
                                                              United States District Judge




                                                  6
